                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                  No. 5:16-CT-3259-BO



  ELIJAH SHANE CLARY,                         )
                                              )
                            Plaintiff,        )
                                              )
                    V.                        )                       ORDER
                                              )
  FRANK PERRY, et al.,                        )
                                              )
                             Defendants.      )


        Plaintiff, a former state inmate, filed this civil rights action prose pursuant to 42 U.S.C.

 § 1983. The matter is before the court sua sponte to address the service of defendant George

Blackmon. Thematteris also before the court on defendant Dr. Umesi'smotion to dismiss (DE 53)

pursuant to Federal Rule of Civil Procedure 12(b)(6) and motion for clarification (DE 75).

                                                  I.

        The court begins with the service issue as to defendant George Blackmon. On March 4,

2019, the United States Marshals Service filed a return of service indicating that defendant

Blackmon was served by certified mail on February 23, 2019 (DE 48). Attached to the return of

service was a USPS tracking receipt showing the summons and complaint was "Delivered, Neighbor

as Requested." The green card was also attached, but the signature and date lines were left blank.

Federal Rule of Civil Procedure 4(e)(1) provides in pertinent part: "An individual may be served in

a judicial district of the United States by following state law for serving a summons in an action

.brought in courts of general jurisdiction in the state where the district court is located or where

service is made." See Fed. R. Civ. P. 4(e)(l). North Carolina law provides for service by certified

mail: "By mailing a copy of the summons and of the complaint, registered or certified mail, return
receipt requested, addressed to the party to be served, and delivering to the addressee." See N.C.

Gen. Stat. § lA-1, Rule 4G)(l)(c). No evidence in the record suggests defendant Blackmon was

properly served with the summons and complaint by certified mail under North Carolina law and the

Federal Rules of Civil Procedure. In an abundance of caution, the court DIRECTS the United States

Marshals Service to re-serve defendant Blackmon by personal service pursuant to 28 U.S.C. §

1915(d) at the address provided under seal by the Attorney General of North Carolina (DE 41).

                                                  II.

       . The court next addresses defendant Umesi's motion to dismiss. On December 7, 2017,

plaintiff filed an amended complaint asserting defendant Umesi acted with deliberate indifference
                                                                                    ,'
to his serious medical needs in violation ofthe Eighth Amendment to the United States Constitution.
                     . !. . . .                                                                                                -·,·i·,: . '

.Specifically, plaintiffalleged: "Doctor Umesi was the physician assigned to Clary who declared there

was nothing medically wrong with Clary several times, though when Clary asked to see a different
             ,··,:                •';_·.

provider, she found Clary to_ have a severe Urinary Tract Infection (UTI). Dr. Umesi never

performed any exam or test to arrive at his diagnosis. Clary was in pain for months before receiving

treatment for the UTI." (Am. Compl. p. 14). Defendant Umesi subsequently moved to dismiss,

arguing that plaintiff failed to state a claim upon which relief may be granted. 1 Plaintiff filed a
                                                                                                                                        ·.i._'.

response in opposition. Defendant Umesi replied.
                                                                                     ;   :   ',"
                                                                                                   0
                                                                                                       "-   ,   "'   I   .::   ;   l ,_ ( i . .'   i,




       .A motion- to dismiss under Rule .12(b)(6) determines only whether a claim is
                                                                                  -
                                                                                     stated; "it does                               '




not resolve contests.surrounding the facts, the merits of a claim, or the applicability of defenses."



        1
      ·. · D~fend~t Umesi   als~ ~~ved to dismiss for failure to state a claim for m:edical malpra~tice
under North Carolina law. In plaintiffs response, he stated "I have not stated any claim for medical
malpractice under NC law." (DE 72, p. 9). Thus, the court DENIES AS MOOT defendant Umesi' s
motion to dismiss as to any state law claims for medical malpractice. Defendant Umesi also moved
to dismiss based on qualified immunity. The court reserves the issue of qualified immunity,


                                                  i
 Republican Party v. Martin, 980 F.2d 943,952 (4th Cir. 1992). A claim is stated if the complaint

 contains "sufficient factual matter, accepted as true, to 'state a claim to relief that is plausible on its

 face.'" Ashcroft v. Iqbal, 556 U.S. 662,678 (2009) (quoting Bell Atlantic Com. v. Twombly. 550

 U.S. 544, 570 (2007)). In evaluating whether a claim is stated, "[the] court accepts all well-pied

 facts as true and construes these facts in the light most favorable to the [plaintiffJ," but does not

 consider "legal conclusions, elements of a cause of action, ... bare assertions devoid of further

 factual enhancement[,] ... unwarranted inferences, unreasonable conclusions, or argum.ents."

· Nemet Chevrolet, Ltd. v. Consumeraffairs.com; Inc., 591 F.3d 250,255 (4th Cir. 2009) (citations

 omitted). In other words, this plausibility standard requires a plaintiff to articulate facts, that, when

 accepted as tru~, demonstrate that the plaintiff has stated a claim that makes it plausible he is entitled

 to relief. Francis v. Giacomelli, 588 F.3d 186, 193 (4th Cir. 2009) (quotations omitted).

            Here, plaintiff alleged that defendant Umesi, a doctor, declared there was nothing medically

 wrong with him, without performing any examinations or tests, even though plaintiff was in pain for

 months before receiving treatment for a severe urinary tract infection.            Liberally construing

 plaintiffs allegations, as the court must at this stage in the proceedings, the court finds that plaintiff
      ·-.
 states an Eighth Amendment claim against defendant Umesi. See Erickson v. Pardus, 551 U.S. 89,

. 94 (2007) ("A document filed prose is to be liberally construed."); Estelle v. Gamble, 429 U.S. 97,
                                                                                                       '   -:!
 ·104-05 (1976) (finding that a prisoner may make a showing of deliberate indifference by alleging

 that defendants were "intentionally denying or delaying access to medical care."); Webb v.

"Hamidullah, 281 F. App'x 159, 166-67 & n.13 (4th Cir. 2008) (per curiam) (unpublished)

· (collecting cases) (for delays in medical treatment to violate a prisoner's Eighth Amendment rights,

 the delay must "result[] in some substantial harm to the patient."); Formica v. Aylor, 739 F. App'x

. 745, 755 (4th Cir. 2018) (per curiam) (unpublished) ("[M]arked exacerbations of the prisoner's


                                                     3
 medical condition or frequent complaints of severe pain" could show substantial harm to the

 prisoner.). Thus, defendant Umesi's motion to dismiss is DENIED.

                                                  III.

        In sum, the court DIRECTS the United States Marshals Service to re-serve defendant

 Blackmon by personal service pursuant to 28 U.S.C. § 1915(d) at the address provided under seal

 by the Attorney General of North Carolina (DE 41 ). The court DENIES defendant Umesi 's motion

to dismiss plaintiffs claim of deliberate indifference to a serious medical need in violation ofthe

Eighth Amendment (DE 53). The motion is DENIED AS MOOT as to any state law claims for

medical malpractice. The court reserves the issue of qualified immunity for another day. The court

. GRANTS defendant U mesi' s motion for clarification (DE 7 5). Defendant Umesi shall have 30 days

after the court's entry of this order to file any further dispositive motions.

        SO ORDERED, this the      f t day of November, 2019.

                                                           ~YL/fr
                                                            Chief United States District Judge




                                                   4
